Citation Nr: 1429857	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative arthritis of the right knee, greater than 10 percent prior to April 4, 2012 and greater than 20 percent thereafter.

2.  Entitlement to a higher initial rating, greater than 10 percent for status post-lateral meniscal tear of the right knee.

3.  Entitlement to a compensable initial rating prior to April 4, 2012 for surgical scars of the right knee, and greater than 10 percent thereafter.
 
4.  Entitlement to service connection for anosmia.

5.  Entitlement to service connection for degenerative arthritis of the left knee, to include as secondary to service-connected right knee disabilities.

6.  Entitlement to service connection for tinea pedis (claimed as athlete's foot with hyperhidrosis) of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1971 to March 1977.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for right knee disabilities and assigned initial ratings.  The RO also denied service connection for anosmia, athlete's foot, and a left knee disorder.  The Veteran appealed the denial of service connection and the initial ratings assigned in this decision, and the matter is now before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Waco, Texas in April 2014.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include over 200 pages of VA treatment records which are considered to be part of the claims file, and as such have been considered as part of the present appeals.


FINDINGS OF FACT

1.  Prior to April 4, 2012, degenerative arthritis of the right knee was productive of motion limited to 100 degrees of flexion and 5 degrees of extension.

2.  Since April 5, 2012, degenerative arthritis of the right knee has been productive of motion limited to 100 degrees of flexion and 15 degrees of extension.

3.  Throughout the rating period on appeal, status post-lateral meniscal tear of the right knee has been productive of slight symptomatology.

4.  Since January 18, 2011, a right knee surgical scar has been productive of pain.

5.  Anosmia was incurred in, and is related to, service.

6.  Degenerative arthritis of the left knee is not related to service or a service-connected disease or disability.

7.  A left foot skin disorder was noted on entry into active service.

8.  Tinea pedis of the left foot increased in severity during service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee arthritis were not been met or more nearly approximated at any time prior to April 4, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5010-5260 (2013).

2.  The criteria for an initial rating in excess of 20 percent for right knee arthritis were not met or more nearly approximated at any time since April 5, 2012.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5010-5260 (2013).

3.  The criteria for an initial rating of 10 percent for surgical scars of the right knee have been met since January 18, 2011.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2013).

4.  The criteria for an initial rating in excess of 10 percent for status post-lateral meniscal tear of the right knee have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5257 (2013).

5.  The criteria for service connection for anosmia have been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

6.  Degenerative arthritis of the left knee was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2013). 

7.  The Veteran's pre-existing tinea pedis disability of the left foot was aggravated during and as a result of active service.  1101, 1110, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeals for higher initial ratings are appeals from the initial assignments of disability ratings in March 2008.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

Initial Rating for Degenerative Arthritis of the Right Knee prior to April 4, 2012

In the March 2008 decision on appeal, the Veteran was awarded service connection for right knee arthritis and granted an initial evaluation of 10 percent effective June 6, 2007.  The Veteran's right knee arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5010-5260 (2013).  Hyphenated diagnostic codes are used when a rating under one Code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case DC 5260 is used for rating the Veteran's limitation of motion of the right knee, while DC 5010 represents arthritis, the underlying source of the disability.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id. 

With regard to evaluations based on limitation of motion of the knee, DC 5256 provides ratings for ankylosis of the knee where favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling, and unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  Id.

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  Id.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).  DC 5261 provides ratings based on limitation of extension of the leg, where extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.  See VAOPGCPREC 09-04.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in January 2008, the Veteran reported pain in the right knee if he is "up on his feet all day."  The Veteran had received steroid injections in the past, but currently uses only an over-the-counter counter medication for pain relief.  He had no incoordination, fatigue, or lack of endurance and did not use an assistive device for ambulation.  The Veteran had flexion to 100 degrees with pain preventing further motion, and extension to 0 degrees.  There was some laxity of the collateral ligaments on valgus and varus stress, though Lachman and McMurray's testing was negative.

On VA evaluation in May 2008 the Veteran had no changes in range of motion or stability of the lower extremities and strength and muscle tone were normal and symmetrical.

In February 2011, the Veteran had right knee motion from 5 to 110 degrees and reported feeling improvements in knee symptomatology, though he continued to have occasional right knee swelling.  In March 2011 the Veteran had motion from 5 to 120 degrees, with reduction in range due to pain.

On VA assessment in March 2011, the Veteran had range of motion from 5 to 120 degrees, with decreases in pain.  On orthopedic evaluation in October 2011, the Veteran reported having received steroid injections a month and a half prior, which he indicated usually provide two to three months of relief.

In a hearing before the undersigned, the Veteran endorsed symptoms including swelling, deformity, mechanical instability, crepitus, decreased strength, and decreased range of motion.  To the extent that these symptoms are capable of lay observation, the Veteran's endorsements are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board notes that the Veteran's endorsed symptomatology essentially mirrors those reported in VA treatment and examination records.  Accordingly the Board finds the Veteran's testimony to be both competent and credible with regard to his current symptoms associated with the right knee disability.

The Board finds that prior to April 4, 2012, degenerative arthritis of the right knee was not greater than 10 percent disabling.  Specifically, even considering functional limitation due to such factors as weakness, fatigability, incoordination, and pain on motion, the Veteran's range of motion - at its worse - was to 100 degrees of flexion and 5 degrees of extension.  Under DCs 5260 and 5261 this level of limitation is considered noncompensable.  38 C.F.R. §4.71a.  However, because x-ray imaging confirms that the Veteran has right knee arthritis, and the record shows objective evidence of pain on motion, DC 5010 - through operation of DC 5003 - nonetheless provides for a 10 percent evaluation for the Veteran's painful motion of the right knee.  Id.

The Board has also considered whether a rating of greater than 10 percent may be warranted under an alternative Diagnostic Code, but finds that one is not.  The Veteran is already in receipt of a separate evaluation under DC 5257 for instability of the right knee.  Additionally the knee is not ankylosed (DC 5256), impairment of the tibia and fibula (DC 5262), and DC 5263 does not provide for a rating of greater than 10 percent.  Finally, to the extent that the Veteran has had surgical intervention of the cartilage, locking symptoms are separately considered in in this decision below rather than here (DC 5258).

Accordingly the foregoing Codes cannot serve as the basis for a rating of greater than 10 percent for the Veteran's right knee arthritis.

Thus, as the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Initial Rating for Degenerative Arthritis of the Right Knee beginning April 5, 2012

Effective April 5, 2012, the Veteran's right knee evaluation under DC 5010-5260 was increased, and a 20 staged rating was assigned.  In testimony before the undersigned, the Veteran contended that any rating of higher than 10 percent should be made effective throughout the entire rating period on appeal - i.e., beginning in 2007.  

Here, evidence showing that the Veteran's right knee arthritis had become 20 percent disabling was not present until the time of the Veteran's VA examination on April 5, 2012.  At that time, the Veteran reported wearing a knee brace and using a cane for stability when ambulating.  The Veteran was treating arthritis with Tylenol, though he also was receiving corticosteroid injections.  On range of motion testing, pain began at 100 degrees of flexion and extension was to 15 degrees with pain throughout motion.  On repetitive use testing, range of motion did not become worse and functional impairments of the knee included reduced movement, weakened movement, pain, swelling, deformity, instability, and disturbances of locomotion.  Joint stability testing was normal, and there was no evidence of patellar subluxation/dislocation.  The Veteran reported frequent episodes of locking, pain, and diffusion in the right knee which the examiner indicated were residuals from the Veterans meniscal surgery.  The examiner opined that the Veteran's moderately severe bilateral knee arthritis limited his ability to perform prolonged standing, walking, or bending, and prevented the Veteran from either climbing or squatting.  Overall, the examiner reported that the Veteran's right knee degenerative joint disease was "much worse than before."  The knee was swollen, deformed, and mechanically unstable.  There was evidence of severe crepitus and decreased strength as well as range of motion.

Based on the foregoing, the Board finds that effective April 5, 2012, degenerative arthritis of the right knee was 20 percent disabling, but not more.  Even when considering functional limitation due to such factors as weakness, fatigability, incoordination, and pain on motion, the Veteran's range of motion - at its worse - was to 100 degrees of flexion and 15 degrees of extension.  Under DCs 5260 this level of limitation is considered noncompensable.  38 C.F.R. §4.71a.  However, DC 5261 provides a 20 percent rating for extension limited to 15 degrees of motion.  In order for a higher (30 percent) evaluation, the evidence must show that extension is limited to 20 degrees of motion.  Id.

Again the Board has considered whether a rating of greater than 0 percent may be warranted under an alternative Diagnostic Code, but finds that one is not.  As stated, the Veteran is already in receipt of a separate evaluation for instability of the right knee, he knee is not ankylosed (DC 5256), no impairment of the tibia and fibula (DC 5262), and DC 5258 does not provide for a rating in excess of 20 percent.  Accordingly the foregoing Codes cannot serve as the basis for a rating of greater than 20 percent for the Veteran's right knee arthritis.

The Board has fully considered the Veteran's lay testimony to the extent it is competent as described above.  However, even when considering the Veteran's lay endorsements and functional limitations due to such factors as weakness, fatigability, incoordination, and pain on motion, the Board finds that a rating of greater than 20 percent is not warranted for right knee arthritis at any time during the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Initial Rating for Status Post-Lateral Meniscal Tear of the Right Knee

In the March 2008 decision on appeal, the Veteran was awarded a separate evaluation for status post-lateral meniscal tear of the right knee and granted an initial evaluation of 10 percent effective June 6, 2007.  The Veteran's post-lateral meniscal tear is rated on the basis of instability of the knee under 38 C.F.R. § 4.71a, DC 5257.  

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  The Board notes that words such as "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  

The Veteran's history of right knee symptomatology and treatment is detailed above.  In brief, the evidence has shown that the Veteran does not have right knee joint instability, to include patellar subluxation/dislocation, though he has reported using a cane for ambulation.  During his January 2008 VA examination, the Veteran also reported that in November 2007 he experienced an episode in which he felt his right knee collapse out from under him causing him to fall.

Here, the Board finds that the Veteran's instability of the right knee does not raise the level of a moderate disability, and therefore a rating of greater than 10 percent is not warranted.  In so finding, the Board notes of the Veteran's instability has been reasonably mild and while he reports at least one episode of falling due to knee instability, combined with a feeling of instability great enough that he requires the use of a cane, the Board nonetheless finds that the overall disability picture is not "moderate" in nature.

Accordingly, as the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Initial Rating for Surgical Scars of the Right Knee prior to April 4, 2012

In the March 2008 decision on appeal, the Veteran was awarded service connection for right knee surgical scarring and granted a noncompensable evaluation effective June 6, 2007 pursuant to 38 C.F.R. 4.118, DC 7805 (2008).  In a subsequent, June 2012 decision, the RO granted the Veteran a 10 percent evaluation, effective April 5, 2012, and changed the Code under which the Veteran's scar was being rated to 38 C.F.R. 4.118, DC 7804 (2014).

While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008, however, these regulations apply only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118 , DCs 7800-7805 (October 23, 2008)) (summary in Federal Register noted that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008; a veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria irrespective of whether his or her disability has worsened since the last review).  In his hearing before the undersigned in April 2014, the Veteran testified that his scar had become painful during the pendency of his appeal.  In the interests of justice, the Board finds that by specifically invoking symptoms contemplated in the revised (i.e., post-2008) rating criteria, the Veteran has effectively requested that the revised criteria be used in rating his scar.  Accordingly, the Veteran's right knee scar will be considered for a higher rating under both the prior and the revised criteria (if the revised criteria are more favorable).

Prior to October 2008, DC 7804 provided a maximum 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).  Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

Under the revised criteria, effective October 23, 2008, DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  38 C.F.R. § 4.118 (2013).  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Under revised DC 7805, disabling effects of scars not considered in a rating under Codes 7800 to 7804 are evaluated under other appropriate Codes.  Id.

The Board finds that the current Code, DC 7804, has been the most appropriate and favorable to the Veteran throughout the period on appeal for the reasons discussed below.  The Board also finds that the Veteran's right knee scar has been 10 percent disabling, but no higher, since January 18, 2011 and not before that date.

On VA examination in January 2008, the Veteran had a 6 centimeter horizontal scar on the lateral aspect of the right knee.  The scar ran from the mid patellar line to the inferior mild patellar area.  Notably, the scar was nontender, flat, without keloid formation, and there was no attachment to the underlying tissue, ulceration, or breakdown.  The Veteran's scar did not interfere with function.

At his March 2010 hearing before a Decision Review Officer (DRO), the Veteran reported that the right knee scar becomes painful or tender when fluid builds up in his knee.  The Veteran described himself as "athletic" and said that strenuous activity can cause his knee to swell which, in turn, causes the right knee scar to become "puffy" and tender.

In December 2010 the Veteran was seen for fitting of a right knee brace, however his size was unavailable and had to be ordered.  On January 18, 2011 the Veteran returned and he was given a right knee brace.  At his April 2014 hearing before the undersigned, the Veteran's representative asked him if it was true that his right knee scar had been tender and painful throughout the period on appeal, including as far back as his initial application for benefits in June 2007.  In response, the Veteran stated, "[w]ell, I don't know if I can say that."  Rather, the Veteran reported that he began wearing a knee brace in approximately 2010 and that it was at that time that he began having problems with his right knee scar.

On VA examination in April 2012, the Veteran's scar was painful, but not unstable, and the examiner noted that the Veteran's right knee brace rubbed the scar making it painful.  The scar was superficial, linear, and caused no limitation of function.

The Veteran is competent to report on symptoms - such as pain and tenderness - which are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), and thus the Veteran's reports that his scar became painful beginning with his use of a right knee brace to be highly probative that the Veteran's scar became compensably disabling beginning in January 2011.  

With regard to the Veteran's March 2010 endorsement of occasional pain and tenderness associated with athletic activity, the Board finds these reports to be competent, be less probative than the January 2010 VA examiner's finding that the Veteran's right knee scar was neither tender nor painful on examination.  In so finding, the Board notes that the examiner conducted an objective physical evaluation of the Veteran's knee and asked the Veteran to report on his symptoms before arriving at conclusions regarding the state of the Veteran's right knee scar symptomatology.

Thus, the Board finds that under 38 C.F.R. § 4.118, DC 7804, the Veteran's right knee scar has been 10 percent disabling, but no higher, since January 2011 and not before that time.  In considering both pre- and post-2008 Diagnostic Codes, the Board notes that - with respect to DC 7804 - the relevant criteria remained essentially unchanged in affording a 10 percent evaluation for a single, painful, superficial, and stable scar.  

The Board has also expressly considered all other rating criteria for the skin, both before and after 2008, but finds that none are applicable.  Specifically, the Veteran's scar is not of the head, face, or neck (DCs 7800, 7802 (2008) and 7800 (2013)), is not deep and has not caused limitation of motion (DC 7801 (2008 and 2013)), is not unstable (DC 7803 (2008)), is not non-linear (DC 7802 (2013)), and has not caused other limitations not otherwise considered in the foregoing rating criteria (7805 (2008 and 2013)).  See 38 C.F.R. § 4.118 (2008 and 2013).

Accordingly, the Board concludes that the Veteran's right knee scar has been 10 percent disabling, but no higher, effective January 18, 2011, but no earlier.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted for service-connected right knee disabilities, including a right knee scar.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected right knee arthritis and lateral meniscal tear, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of instability and limitation of motion; thus, the demonstrated manifestations - namely some instability, and limitation of motion (to include as due to pain) - are contemplated by the provisions of the rating schedule.  With regard to the Veteran's right knee scar, the schedular rating criteria rate the disability on the basis of pain and additional functional limitations; thus, the demonstrated manifestations - pain without functional limitations - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's various right knee disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Finally, the record does not reveal that the Veteran is claiming that he is rendered unemployable by virtue of his right knee arthritis, lateral meniscal tear, or scar.  While he did stated that he "can't work" at his hearing before the undersigned, the Veteran clarified that he merely was unable to do standing tasks, but was still - in fact - working.  The Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted. 

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran is claiming entitlement to service connection for arthritis of the left knee.  Arthritis is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  With regard to the Veteran's anosmia and athlete's foot claims, neither of these disorder is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

A veteran is presumed to have entered service in sound condition with respect to his or her health except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Where no defect, infirmity, or disorder was noted on service entrance, the burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).

Service Connection for Degenerative Arthritis of the Left Knee

The Veteran contends that service-connected right knee disabilities caused his current left knee degenerative arthritis.  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Initially, the Board notes that service treatment records are silent for complaints or treatment of the left knee and on examination in March 1975, the Veteran's lower extremities were normal.  Furthermore, on reports of medical history after separation in July 1977 and September 1978, the Veteran affirmatively denied swollen or painful joints, arthritis, and "trick" or locked knees.

On VA examination in January 2008, the Veteran stated that in 1990 he began to have pain in the left knee on the medial aspect.  The pain occurred with walking and heavy work, but there was no swelling or locking.  Based on physical evaluation and review of x-ray imaging showing degenerative arthritis, the examiner concluded that the Veteran had degenerative arthritis of the left knee which was entirely related to "the wear and tear of the aging process," and did not indicate that the Veteran's right knee had was associate with the left knee to include causation or aggravation of left knee arthritis.

In March 2011, the Veteran had left knee range of motion from 3 to 125 degrees.  On physical examination in October 2011, the left knee had a normal contour and appearance, with active range of motion from approximately 0 to 100 degrees and negative anterior drawer sign.

On VA examination in April 2012, the Veteran reported wearing a knee brace on both knees and using a cane for ambulation.  Flexion was limited to 120 degrees, with pain at 110 degrees, while extension was not limited and was without pain.

Both in testimony before a DRO and in testimony before the undersigned, the Veteran recalled that at some point in the past, a physician had advised him that left knee degenerative arthritis was likely secondary to changes in weight bearing as a result of his service-connected right knee disabilities.  Unfortunately the Veteran has been unable to recall identifying information for this physician, and thus VA has been unable to obtain treatment records which may confirm the Veteran's recollection.

To the extent that the Board finds the Veteran's second-hand report from a physician credible, such evidence still must be weighed against the credible opinion of the January 2008 VA examiner.  In weighing these opinions, the Board notes that the VA examiner in January 2008 came to the conclusion that left knee arthritis was not related to right knee symptomatology, and was due entirely to the natural aging process following a physical examination of the Veteran, and evaluation of x-ray evidence.  In contrast, it is unclear what, if any, evidence was reviewed by the physician who the Veteran has reported told him of a connection between his left and right knee pathologies.  Based on the foregoing, the Board finds the opinion of the January 2008 VA examiner to be more probative than the Veteran's report of an unidentified physician at some point in the past.

Additionally, with regard to the Veteran's lay assertions, the Veteran is competent only to report on those facts which are capable of lay observation.  Layno, 6 Vet. App. 465.  Determining a causal link between service-connected right knee arthritis and left knee symptomatology, which by the Veteran's own account did not onset until 25 years after separation, is well beyond the Veteran's lay competence and thus of less probative value than the opinion of the January 2008 VA examiner.

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Anosmia

The Veteran contends that he lost his sense of smell - a condition known as anosmia - during service.  Dorland's Illustrated Medical Dictionary, 94 (27th ed. 1988).  Specifically, in testimony before a DRO in March 2010, the Veteran stated that on returning from Japan during active service he was treated at Bethesda Naval Hospital at which time he reported having trouble smelling.

Service treatment records reflect that in June 1973 - while stationed in Japan - the Veteran reported having had a history of occasional difficulty smelling.  He was evaluated by an appropriate specialist, but was found to be normal.  In October 1976, while being treated at US Naval Hospital in Bethesda, Maryland, the Veteran reported a 3 to 4 year history of intermittent nasal infections and a one year history of anosmia.  The impression was of allergic rhinitis, though it does not appear that a final diagnosis was ever established.  On post-separation examinations in July 1977 in September 1978, the Veterans nose and sinuses were normal.

VA treatment records indicate that the Veteran has continued to endorse symptoms of anosmia - and to the extent the loss of smell is capable of lay observation, the Board finds these endorsements to be competent.  Furthermore, as the Veteran has been consistent in his reports of loss of smell, the Board also finds such endorsements to be credible.

On VA examination in March 2012, the VA examiner opined that the Veteran's partial loss of both smell and tastes were without "known anatomical or pathological basis."  

Thus, the Board is left with the Veteran's competent statements regarding in-service onset, unremitting symptomatology since onset, and current symptoms of loss of smell.  With regard to the VA examiner's opinion that anosmia was without underlying pathology, the Board notes that VA's rating criteria specifically contemplate that a compensable rating for loss of sense of smell is warranted only where a total loss of smell is associated with an anatomical or pathological basis for the condition.  See 38 C.F.R. § 4.87a, Note. (2013).  Thus, the Board concludes that although a compensable rating is warranted only with evidence of anatomical or pathological basis for the Veteran's symptoms, VA regulations imply a situation in which a noncompensable rating may be available where an anatomical or pathological basis cannot be identified.

Based on the forgoing, the Board finds that service connection for loss of smell is granted in spite of the lack of underlying pathology.  Accordingly, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Athlete's Foot

The Veteran contends that a skin disorder of the left foot began during service, and at his April 2014 hearing before the undersigned, the Veteran stated that he was hospitalized for a chronic bacterial infection of the left third toe in 1975 - during active service.  As an initial matter, the Board finds that the Veteran does have a current left foot skin disorder, as evidenced by the April 2012 VA examiner's diagnoses of tinea pedis and onychomycosis.  

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Here, the Board finds that a left foot skin disorder was noted on entrance, and preexisted service.  Service treatment records reflect that on service entrance examination in July 1971, the Veteran reported a history of moderate, but presently healing, athlete's foot.  In December 1971, the Veteran reportedly still had athlete's foot and was prescribed several medication in an attempt to clear the infection.

Based on the foregoing, the Veteran's left foot skin disorder preexisted service, and thus, the Board now turns to the matter of aggravation.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In December 1974, athlete's foot was noted on the left foot between the toes, as we "moisture with maceration" between all toes of the left foot.  In July 1975 a "chronic eczema type eruption" was noted on the left foot.  Symptoms improved, but in August 1975 he reported tenderness and swelling of the left foot third toe.  The Veteran underwent a full examination of the left foot, during which he endorsed onset of "soreness" of the left foot in July 1975.  The diagnosis was tinea pedis with a secondary bacterial infection.  The Veteran endorsed excessive sweating of the feet and cultures from the involved tow revealed Pseudomonas and Klebsiella species of bacteria.  Additional treatment was conducted and after approximately two weeks he was discharged "in good condition" with respect to his feet.  On separation examination in February 1977, the Veteran's feet and skin were "normal."

On VA examination in April 2012, following a physical evaluation - but prior to reviewing the Veteran's complete claims file - the examiner opined that the Veteran's tinea pedis (claimed as athlete's foot) clearly and unmistakably preexisted service, but that it was not aggravated beyond its natural progression by service.  In reaching this conclusion the examiner noted that tinea pedis and onychomycosis were not noted in VA treatment records from 2009 and 2010 and that the Veteran's uncontrolled non-service-connected diabetes "exacerbates fungal infections."  Following review of the claims file in May 2012, the examiner stated that her opinion was unchanged.

The Veteran has testified that left foot skin symptoms were constant throughout service and have been unremitting since service.  While the examiner correctly stated that such symptoms were not recorded in VA treatment records in 2009 and 2010, a skin disorder of the foot is capable of lay observation, and thus the Veteran's endorsement regarding constant symptomatology is competent.  Layno.  

The Board finds that the examiner's opinion that tinea pedis was not aggravated beyond its natural progression during service to be remarkably devoid of any underlying rationale, and to the extent that such rationale relies on the lack of symptoms in 2009 and 2010 - more than three decades after separation - the Board finds that fact to be both unpersuasive and inaccurate bases.

Accordingly, in the absence of clear and unmistakable evidence that the increase in severity - demonstrated by the Veteran's two-week hospitalization - was due to the natural progress of the disability, the Board finds that the tinea pedis of the left foot preexisted service and was aggravated beyond its natural progression there-in.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinea pedis have been met.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  A notice letter was sent to the Veteran in July 2007, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified the types of relevant evidence that the Veteran may wish to submit in support of his claims.  The undersigned also held the record open for an additional 30 days in order to allow time for the Veteran to submit such evidence.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's appeals regarding arthritis, meniscal tear residuals, and scarring of the right knee arises from appeals of initial evaluations following the grant of service connection in March 2008.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in January 2008, March 2012, and May 2012 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the VA examiners were not provided the Veteran's claims file for review, an accurate history was elicited from the Veteran regarding the claimed disorders and disabilities.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Furthermore, May 2012 the Veteran's records were reviewed and addendum statements added to the record indicating that all opinions and conclusions previously expressed were unchanged following review of the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  During his hearing before the undersigned, the Veteran identified a private physician who told him that his left knee disorder was related to his service-connected right knee disabilities.  Records from this physician had not previously been associated with the claims file and the undersigned afforded the Veteran 30 days to locate either the physician or his treatment records and provide them to VA.  In addition to prompting from the undersigned, the Veteran has received numerous notices from VA requesting that he identify all relevant private treatment records.  Nonetheless, to date, the Veteran has failed to provide VA with sufficient information to attempt to acquire any outstanding records from the private treatment provider discussed at his hearing before the undersigned.  Given the Veteran's actions and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for private treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating in excess of 10 percent for degenerative arthritis of the right knee prior to April 4, 2012 is denied.	

An initial rating in excess of 20 percent for degenerative arthritis of the right knee since April 5, 2012 is denied.

An initial rating of 10 percent for a right knee surgical scar is granted, effective January 18, 2011.	

Service connection for anosmia is granted.

Service connection for degenerative arthritis of the left knee is denied.

Service connection for tinea pedis of the left foot is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


